 

Exhibit 10.2

**********************************************************

INCREMENTAL FACILITY AGREEMENT

INCREASE IN TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS

dated as of November 23, 2015

among

MCC GEORGIA LLC

MCC ILLINOIS LLC

MCC IOWA LLC

MCC MISSOURI LLC

as Borrowers

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

**********************************************************

 

 

 

 

--------------------------------------------------------------------------------

 

INCREMENTAL FACILITY AGREEMENT

(INCREASE IN TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS)

INCREMENTAL FACILITY AGREEMENT (this “Incremental Facility Agreement”) dated as
of November 23, 2015, among MCC IOWA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Iowa”); MCC ILLINOIS LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“MCC Illinois”); MCC GEORGIA
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“MCC Georgia”); and MCC MISSOURI LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“MCC Missouri,” and, together with MCC Iowa, MCC Illinois and
MCC Georgia, the “Borrowers”); the NEW TRANCHE A INCREMENTAL FACILITY REVOLVING
CREDIT LENDERS and the INCREASING TRANCHE A INCREMENTAL FACILITY REVOLVING
CREDIT LENDER party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”).

The Borrowers, the Lenders party thereto, the Issuing Lender identified therein
and the Administrative Agent are parties to the Third Amended and Restated
Credit Agreement dated as of June 20, 2014, as amended and supplemented by the
Incremental Facility Agreement dated as of October 10, 2014 (the “Tranche A
Incremental Facility Agreement”) with respect to the Tranche A Incremental
Facility Revolving Credit Commitments, as supplemented by the Incremental
Facility Agreement, dated as of December 9, 2014, as further supplemented by the
Tranche A Incremental Facility Agreement, dated as of August 12, 2015 (as
further amended, modified and supplemented and in effect from time to time, the
“Credit Agreement”).

Section 2.01(f) of the Credit Agreement contemplates that at any time and from
time to time, the Borrowers may request that one or more persons (which may
include the Lenders under and as defined in the Credit Agreement or additional
financial institutions that will become Lenders) offer to enter into commitments
to provide Incremental Facility Revolving Credit Commitments.  The Borrowers
have requested that $87,500,000 aggregate principal amount of additional Tranche
A Incremental Facility Revolving Credit Commitments constituting an increase in
the existing Class of Tranche A Incremental Revolving Facility Credit
Commitments be provided on the Increase Effective Date (as defined below).  The
New Tranche A Incremental Facility Revolving Credit Lenders (as defined below)
and the Increasing Tranche A Incremental Facility Revolving Credit Lender (as
defined below) are willing to provide the Increased Tranche A Incremental
Facility Revolving Credit Commitments (as defined below) on the terms and
conditions set forth below and in accordance with the applicable provisions of
the Credit  Agreement, and accordingly, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

Terms defined in the Credit Agreement are used herein as defined therein.

ARTICLE II

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LOANS

Section 2.01. Commitments.  Toronto Dominion (Texas) LLC (“TD”), Citizens Bank,
N.A. (“Citizens”) and Fifth Third Bank (“Fifth Third” and, together with TD and
Citizens, each a “New Tranche A Incremental Facility Revolving Credit Lender”
and collectively the “New Tranche A Incremental Facility Revolving Credit
Lenders”) and Royal Bank of Canada (the “Increasing Tranche A Incremental
Facility Revolving Credit Lender”) each severally agree to provide the
additional Tranche A Incremental Facility Revolving Credit

 

--------------------------------------------------------------------------------

 

Commitment in the amount set forth opposite its name on Schedule I hereto (the
“Increased  Tranche A Incremental Facility Revolving Credit Commitments”).  The
Increased Tranche A Incremental Facility Revolving Credit Commitments shall
become effective on the Increase Effective Date.  The Increased Tranche A
Incremental Facility Revolving Credit Commitments shall be Tranche A Incremental
Facility Revolving Credit Commitments under the Credit Agreement and shall have
the terms specified therein and each New Tranche A Incremental Facility
Revolving Credit Lender and the Increasing Tranche A Incremental Facility
Revolving Credit Lender shall be an Incremental Facility Revolving Credit Lender
under the Credit Agreement.  Immediately after the Increase Effective Date, the
aggregate principal amount of Tranche A Incremental Facility Revolving
Commitments of Royal Bank of Canada is $37,500,000 and the aggregate principal
amount of Tranche A Incremental Facility Revolving Commitments of all
Incremental Facility Revolving Credit Lenders is $368,500,000.

ARTICLE III

REPRESENTATIONS AND WARRANTIES; NO DEFAULTS

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Credit Agreement, and by each Obligor in the other Loan
Documents to which it is a party, is true and correct on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) and as if each reference
therein to the Credit Agreement or Loan Documents includes a reference to this
Incremental Facility Agreement and (ii) no Default or Event of Default has
occurred and is continuing.

ARTICLE IV

CONDITIONS

Section 4.01. The effectiveness of the Increased Tranche A Incremental Facility
Revolving Credit Commitment of each New Tranche A Incremental Facility Revolving
Credit Lender and of Increasing Tranche A Incremental Facility Revolving Credit
Lender is subject to each of the following conditions having been satisfied (the
date of satisfaction of such conditions, the “Increase Effective Date”):

(a) Counterparts of Incremental Facility Agreement.  The Administrative Agent
shall have received duly executed and delivered counterparts of this Incremental
Facility Agreement from (i) each Obligor, (ii) each New Tranche A Incremental
Facility Revolving Credit Lender, (iii) the Increasing Tranche A Incremental
Facility Revolving Credit Lender and (iv) the Issuing Lender.

(b) Opinion of Counsel to Obligors.  The Administrative Agent shall have
received an opinion of Vedder Price P.C., counsel to the Obligors, dated such
date or dates and covering such matters as the Administrative Agent or the New
Tranche A Incremental Facility Revolving Credit Lenders or the Increasing
Tranche A Incremental Facility Revolving Credit Lender may reasonably request
(and the Borrowers hereby instruct counsel to deliver such opinion to the New
Tranche A Incremental Facility Revolving Credit Lenders, the Increasing Tranche
A Incremental Facility Revolving Credit Lender and the Administrative Agent).

(c) Keepwell.  The Administrative Agent shall have received from each Obligor a
duly executed and delivered counterpart to a keepwell agreement containing usual
and customary terms and otherwise satisfactory to the Administrative Agent, the
New Tranche A Incremental Facility Revolving Credit Lenders and the Increasing
Tranche A Incremental Facility Revolving Credit Lender.

-2-

--------------------------------------------------------------------------------

 

(d) Officer’s Certificate.  The Administrative Agent shall have received a
certificate of a Senior Officer, dated such date or dates as the Administrative
Agent or any New Tranche A Incremental Facility Revolving Credit Lender or the
Increasing Tranche A Incremental Facility Revolving Credit Lender may reasonably
request, to the effect that (i) the representations and warranties made by the
Borrowers in Article III hereof, and by each Obligor in the other Loan Documents
to which it is a party, are true and correct on and as of the date hereof with
the same force and effect as if made on and as of such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date), (ii) there have been no amendments to
the organizational documents of any Obligor since December 9, 2014 and each New
Tranche A Incremental Facility Revolving Credit Lender and the Increasing
Tranche A Incremental Facility Revolving Credit Lender may rely on the
secretary’s certificates delivered to the Administrative Agent on such date and
(iii) no Default or Event of Default shall have occurred and be continuing.

(e) Fees and Expenses.  The Administrative Agent (i) shall have received from
the Borrowers for the account of each New Tranche A Incremental Facility
Revolving Credit Lender and of the Increasing Tranche A Incremental Facility
Revolving Credit Lender, as fee compensation for the Increased Tranche A
Incremental Facility Revolving Credit Commitment of such New Tranche A
Incremental Facility Revolving Credit Lender and of the Increasing Tranche A
Incremental Facility Revolving Credit Lender, an upfront fee in an amount equal
to 0.400% of the stated principal amount of the Increased Tranche A Incremental
Facility Revolving Credit Commitment of such New Tranche A Incremental Facility
Revolving Credit Lender and of the Increasing Tranche A Incremental Facility
Revolving Credit Lender, or (ii) shall have received evidence from the Borrowers
that the applicable ratable upfront fee amount has been paid directly to each
New Tranche A Incremental Facility Revolving Credit Lender and to the Increasing
Tranche A Incremental Facility Revolving Credit Lender.  

(f) Repayment of Tranche A Revolving Credit Loans.  The Administrative Agent
shall be satisfied with the arrangements to ensure that all outstanding Tranche
A Incremental Facility Revolving Credit Loans immediately after the Increase
Effective Date are held on a pro rata basis by the Tranche A Revolving Credit
Lenders after giving effect to the Increased Tranche A Incremental Facility
Revolving Credit Commitment.

ARTICLE V

MISCELLANEOUS

Section 5.01. Confirmation of Security Documents.  Each of the Borrowers hereby
confirms and ratifies all of its obligations under the Loan Documents to which
it is a party.  By its execution on the respective signature lines provided
below, each of the Obligors hereby confirms and ratifies all of its obligations
and the Liens granted by it under the Security Documents to which it is a party,
represents and warrants that the representations and warranties set forth in
such Security Documents are true and correct on the date hereof as if made on
and as of such date and confirms that all references in such Security Documents
to the “Credit Agreement” (or words of similar import) refer to the Credit
Agreement as supplemented hereby without impairing any such obligations or Liens
in any respect.

Section 5.02. Expenses.  The Obligors jointly and severally agree to pay, or
reimburse the Administrative Agent for, all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of special New York counsel to the
Administrative Agent, in connection with the preparation of this Incremental
Facility Agreement.

Section 5.03. Counterparts; Integration; Effectiveness.  This Incremental
Facility Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Incremental

-3-

--------------------------------------------------------------------------------

 

Facility Agreement shall become effective when it has been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Delivery of an executed counterpart of a signature page of this
Incremental Facility Agreement by fax or email (with a “pdf” copy thereof
attached) shall be effective as delivery of an original executed counterpart
hereof.

Section 5.04. Governing Law.  This Incremental Facility Agreement is governed
by, and construed to be in accordance with, the law of the State of New York.

Section 5.05. Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Incremental Facility
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Incremental Facility Agreement.

Section 5.06. Notices.  All notices, requests and other communications provided
for herein and under the Security Documents (including, without limitation, any
modifications of, or waivers, requests or consents under this Incremental
Facility Agreement) shall be given or made in writing (including, without
limitation, by telecopy) delivered to the intended recipient in accordance with
the Credit Agreement.

[Signature Pages Follow]

 

 

 

-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Agreement to be duly executed and delivered as of the day and year first above
written.

 

MCC GEORGIA LLC

MCC ILLINOIS LLC

MCC IOWA LLC

MCC MISSOURI LLC

 

By:

 

Mediacom Broadband LLC, a Member

By:

 

Mediacom Communications Corporation,

a Member

 

By:

 

s/ Mark E. Stephan

 

 

Name:

 

Mark E. Stephan

 

 

Title:

 

Executive Vice President &

Chief Financial Officer

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Increased Tranche A
Incremental Facility Revolving Credit Commitment and the Tranche A Incremental
Facility Revolving Credit Loans made thereunder constitute “Guaranteed
Obligations” under the Guarantee and Pledge Agreement under and as defined in
the Credit Agreement for all purposes of the Guarantee and Pledge Agreement and
are entitled to the benefits of the guarantee and security provided under the
Guarantee and Pledge Agreement.

 

MEDIACOM BROADBAND LLC

 

 

 

By:

 

Mediacom Communications Corporation,

a Member

 

 

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

 

Mark E. Stephan

 

 

Title:

 

Executive Vice President &

Chief Financial Officer

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Sections 5.04
and 5.05 of the Guarantee and Pledge Agreement will continue unchanged and
remain in full force and effect for the benefit of the Administrative Agent, the
Lenders party to the Credit Agreement, the New Tranche A Incremental Facility
Revolving Credit Lenders and the Increasing Tranche A Incremental Facility
Revolving Credit Lender.

 

MEDIACOM COMMUNICATIONS CORPORATION

 

 

 

By:

 

/s/ Mark E. Stephan

 

 

Name:

 

Mark E. Stephan

 

 

Title:

 

Executive Vice President &

Chief Financial Officer

 

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Lender

 

 

 

By:

 

/s/ Nicolas Gitron-Beer

 

 

Name:

 

Nicolas Gitron-Beer

 

 

Title:

 

Vice President

 

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

TORONTO DOMINION (TEXAS) LLC, as a New

Tranche A Incremental Facility Revolving Credit Lender

 

 

 

By:

 

/s/ Rayan Karim

 

 

Name:

 

Rayan Karim

 

 

Title:

 

Authorized Signatory

 

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A., as a New

Tranche A Incremental Facility Revolving Credit Lender

 

 

 

By:

 

/s/ Battle Moore

 

 

Name:

 

Battle Moore

 

 

Title:

 

Managing Director

 

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK, as a New Tranche A Incremental

Facility Revolving Credit Lender

 

 

 

By:

 

/s/ Neil Kiernan

 

 

Name:

 

Neil Kiernan

 

 

Title:

 

Vice President

 

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as the Increasing

Tranche A Incremental Facility Revolving Credit Lender

 

 

 

By:

 

/s/ Kevin Quan

 

 

Name:

 

Kevin Quan

 

 

Title:

 

Authorized Signatory

 

 

 

[Incremental Facility Agreement Signature Page]

--------------------------------------------------------------------------------

 

Schedule I

Increased Tranche A Incremental Facility Revolving Credit Commitment

 

New or Increasing Tranche A

Incremental Facility Revolving

Credit Lender

Increased Tranche A Incremental Facility

Revolving Credit

Commitment

Toronto Dominion (Texas) LLC

$25,000,000.00

Citizens Bank, N.A.

$25,000,000.00

Fifth Third Bank

$20,000,000.00

Royal Bank of Canada

$17,500,000.00

 

Schedule I to Incremental Facility Agreement